SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR [] TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period from to . Commission File Number 333-138111 KINGDOM KONCRETE, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-5587756 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4232 E. Interstate 30, Rockwall, Texas 75087 (Address of principal executive offices) (972) 771-4205 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:.Yes [ X ]No []. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accelerated Filer [ ] Accelerated Filer [ ] Non-Accelerated Filer [ ] Smaller Reporting Company [X] Indicate by a check mark whether the company is a shell company (as defined by Rule 12b-2 of the Exchange Act:Yes []No [ X ]. As of November 10, 2010, there were 5,471,900 shares of Common Stock of the issuer outstanding. TABLE OF CONTENTS PART I FINANCIAL STATEMENTS Item 1 Financial Statements 3 Item 2 Management’s Discussion and Analysis or Plan of Operation 13 PART II OTHER INFORMATION Item 1 Legal Proceedings 16 Item 2 Changes in Securities 16 Item 3 Default upon Senior Securities 16 Item 4 Submission of Matters to a Vote of Security Holders 16 Item 5 Other Information 16 Item 6 Exhibits and Reports on Form 8-K 16 2 KINGDOM KONCRETE, INC. Consolidated Balance Sheets As of September 30, 2010 and December 31, 2009 As of September 30, 2010 (Unaudited) As of December 31, 2009 (Audited) Assets Current Assets Cash and Cash Equivalents $ $ Inventory Total Current Assets Fixed Assets: Equipment Leasehold Improvements Office Equipment Less: Accumulated Depreciation ) ) Total Fixed Assets Total Assets $ $ Liabilities and Shareholders’ Equity Current Liabilities Accounts Payable – Related Party $ $ Accounts Payable 0 Accrued Expenses Due to Shareholder Total Current Liabilities Total Liabilities Shareholders’ Equity: Preferred stock, $.001 par value, 20,000,000 shares authorized, -0- shares issued and outstanding 0 0 Common stock, $.001 par value, 50,000,000 shares authorized, 5,471,900 and 5,471,900 shares issued and outstanding,respectively Additional Paid In Capital Accumulated Deficit ) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ The Accompanying Notes are an Integral Part of these Consolidated Financial Statements. 3 KINGDOM KONCRETE, INC. Consolidated Statements of Operations For the Three and Nine Months Ended September 30, 2010 and 2009 (Unaudited) Three Months Ended NineMonths Ended September30, September30, September30, Sepember30, Revenue $ Cost of Sales Gross Profit Operating Expenses: Depreciation and Amortization General and Administrative Total Operating Expenses Net Operating Loss ) Other Income (Expense) Other Income 4 0 0 0 Interest Income 0 8 20 Interest Expense 0 ) 0 ) Total Other Income (Expense) 4 ) 20 ) Net Loss $ ) $ ) $ ) $ ) Basic and Diluted Earnings (Loss) per share $ Weighted Average Shares Outstanding: Basic and Diluted The Accompanying Notes are an Integral Part of these Consolidated Financial Statements. 4 KINGDOM KONCRETE, INC. Consolidated Statement of Shareholders' Equity For the Nine Months Ended September 30, 2010 (Unaudited) and the Year Ended December 31, 2009 (Audited) Additional Common Paid-in Accumulated Shares ParValue Capital Deficit Totals Stockholders’ Equity at December 31, 2008 $ $ $ ) $ Issuance of Common Stockfor Cash 30 Net Loss ) ) Stockholders’ Equity at December 31, 2009 $ $ $ ) Net Loss ) ) Stockholders’ Equity at September 30, 2010 $ $ $ ) $ The Accompanying Notes are an Integral Part of these Consolidated Financial Statements. 5 KINGDOM KONCRETE, INC. Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2010 and 2009 (Unaudited) Nine Months Ended September 30, 2010 Nine Months Ended September 30, 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net deficit to cash used by operating activities: Depreciation and amortization Change in assets and liabilities: (Increase) in inventory ) ) (Increase) in other assets 0 ) Increase in accounts payable 0 Increase (Decrease) in accrued expenses ) 64 CASH FLOWS USED IN OPERATING ACTIVITIES ) ) CASH FLOWS USED IN INVESTING ACTIVITIES Purchase of fixed assets ) ) CASH FLOWS USED IN INVESTING ACTIVITIES ) ) CASH FLOWS USED IN FINANCING ACTIVITIES Payments on equipment note payable 0 ) Paymentson amounts due to shareholder ) ) CASH FLOWS USED IN FINANCING ACTIVITIES ) ) NET DECREASE IN CASH ) ) Cash, beginning ofperiod Cash, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION Interest paid $ 0 $ Income taxes paid $ 0 $ 0 The Accompanying Notes are an Integral Part of these Consolidated Financial Statements. 6 KINGDOM KONCRETE, INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 NOTE 1 – NATURE OF ACTIVITIES AND SIGNIFICANT ACCOUNTING POLICIES Nature of Activities, History and Organization: Kingdom Koncrete, Inc. (the “Company”) operates a ‘carry and go’ concrete business. The Company is located in Rockwall, Texas and was incorporated on August 22, 2006 under the laws of the State of Nevada. Kingdom Koncrete Inc. is the parent company of Kingdom Concrete, Inc. (“Kingdom Texas”), a company incorporated under the laws of the State of Texas. Kingdom Texas was established in 2003 and for the past four years has been operating a single facility in Texas. On August 22, 2006, Kingdom Koncrete, Inc. ("Koncrete Nevada"), a private holding company established under the laws of Nevada, was formed in order to acquire 100% of the outstanding common stock of Kingdom Texas.On June 30, 2006, Koncrete Nevada issued 5,000,000 shares of common stock in exchange for a 100% equity interest in Kingdom Texas.As a result of the share exchange, Kingdom Texas became the wholly owned subsidiary of Koncrete Nevada.As a result, the shareholders of Kingdom Texas owned a majority of the voting stock of Koncrete Nevada.The transaction was regarded as a reverse merger whereby Kingdom Texas was considered to be the accounting acquirer as its shareholders retained control of Koncrete Nevada after the exchange, although Koncrete Nevada is the legal parent company.The share exchange was treated as a recapitalization of Koncrete Nevada.As such, Kingdom Texas (and its historical financial statements) is the continuing entity for financial reporting purposes. The financial statements have been prepared as if Koncrete Nevada had always been the reporting company and, on the share exchange date, changed its name and reorganized its capital stock. Unaudited Interim Financial Statements: The accompanying unaudited interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States and applicable Securities and Exchange Commission (“SEC”) regulations for interim financial information. These financial statements are unaudited and, in the opinion of management, include all adjustments (consisting of normal recurring accruals) necessary to present fairly the balance sheets, statements of operations and statements of cash flows for the periods presented in accordance with accounting principles generally accepted in the United States. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to SEC rules and regulations. It is presumed that users of this interim financial information have read or have access to the audited financial statements and footnote disclosure for the preceding fiscal year contained in the Company’s Annual Report on Form 10-K. Operating results for the interim periods presented are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. Significant Accounting Policies: The Company’s management selects accounting principles generally accepted in the United States of America and adopts methods for their application.The application of accounting principles requires the estimating, matching and timing of revenue and expense. It is also necessary for management to determine, measure and allocate resources and obligations within the financial process according to those principles.The accounting policies used conform to generally accepted accounting principles which have been consistently applied in the preparation of these financial statements. The financial statements and notes are representations of the Company’s management which is responsible for their integrity and objectivity. Management further acknowledges that it is solely responsible for adopting sound accounting practices, establishing and maintaining a system of internal accounting control and preventing and detecting fraud.The Company's system of internalaccounting control is designed to assure, among other items, that1) recordedtransactionsare valid;2) validtransactionsare recorded;and3) transactionsarerecorded in the properperiod in a timelymanner to produce financialstatements which present fairly the financialcondition,results of operationsand cashflows of theCompanyfor therespectiveperiodsbeing presented. Management believes that all adjustments necessary for a fair statement of the results of the three and nine months ended September 30, 2010 and 2009 have been made. 7 FASB Accounting Standards Codification: In June 2009, the Financial Accounting Standards Board (“FASB”) issued new guidance concerning the organization of authoritative guidance under U.S. Generally Accepted Accounting Principles (“GAAP”). This new guidance created the FASB Accounting Standards Codification (“Codification”).The Codification has become the source of authoritative U.S. GAAP recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the SEC under authority of federal securities laws are also sources of authoritative U.S. GAAP for SEC registrants. The Codification became effective for the Company in its quarter ended September 30, 2009. As the Codification is not intended to change or alter existing U.S. GAAP, it did not have any impact on the Company’s consolidated financial statements. On its effective date, the Codification superseded all then-existing non-SEC accounting and reporting standards. All other nongrandfathered non-SEC accounting literature not included in the Codification will become nonauthoritative. Basis of Presentation: The Company prepares its financial statements on the accrual basis of accounting.All intercompany balance and transactions are eliminated.Investments in subsidiaries are reported using the equity method. Reclassification: Certain prior year amounts have been reclassified in the consolidated balance sheets, consolidated statements of operations and consolidated statements of cash flows to conform to current period presentation.These reclassifications were not material to the consolidated financial statements and had no effect on net earnings reported for any period. Use of Estimates: The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures.Accordingly, actual results could differ from those estimates. Recently Issued Accounting Pronouncements: The Company does not expect the adoption of recently issued accounting pronouncements to have a significant impact on the Company’s results of operations, financial position or cash flow. Cash and Cash Equivalents: Cash and cash equivalents includes cash in banks with original maturities of three months or less and are stated at cost which approximates market value, which in the opinion of management, are subject to an insignificant risk of loss in value. Inventory: Inventory is comprised of gravel, the primary raw material used to make concrete. The Company uses the weighted average method for inventory tracking and valuation and calculates inventory at each month end. Inventory is stated at the lower of cost or market value. Revenue Recognition: The Company recognizes revenue from the sale of products in accordance with ASC 605-15 “Revenue Recognition”, (formerly Staff Accounting Bulletin No. 104, "Revenue Recognition in Financial Statements" ("SAB 104").Revenue will be recognized only when all of the following criteria have been met. 1. Persuasive evidence of an arrangement exists; 2. Ownership and all risks of loss have been transferred to buyer, which is generally upon delivery 3. The price is fixed and determinable; and 4. Collectability is reasonably assured. Revenue is recorded net any of sales taxes charged to customers. 8 Cost of Goods Sold: Cost of goods sold consists primarily of gravel, which is used to make concrete. Due to large space requirements, the Company orders gravel approximately every four to six weeks and expenses all purchases when made. At each month end, the Company approximates the amount of gravel remaining and includes it as inventory based upon the weighted average method. Income Taxes: The Company has adopted ASC 740-10 “Income Taxes” (formerly SFAS No. 109), which requires the use of the liability method in the computation of income tax expense and the current and deferred income taxes payable. Advertising: Advertising costs are expensed as incurred.These expenses were $458 and $362 for the three months ended September 30, 2010 and 2009, respectively, and $3,241 and $3,576 for the nine months ended September 30, 2010 and 2009, respectively. Property and Equipment: Property and equipment are stated at cost less accumulated depreciation. Major renewals and improvements are capitalized; minor replacements, maintenance and repairs are charged to current operations. Depreciation is computed by applying the straight-line method over the estimated useful lives which are generally five to seven years. Earnings per Share: Earnings per share (basic) is calculated by dividing the net income (loss) by the weighted average number of common shares outstanding for the period covered.As the Company has no potentially dilutive securities, fully diluted earnings per share is identical to earnings per share (basic). Comprehensive Income: ASC 220 “Comprehensive Income”, (formerly SFAS No. 130 “Reporting Comprehensive Income”), establishes standards for reporting and display of comprehensive income and its components in a full set of general purpose financial statements.For the quarters ended September 30, 2010 and 2009, the Company had no items of other comprehensive income.Therefore, the net loss equals the comprehensive loss for the periods then ended. Fair Value of Financial Instruments: In accordance with the reporting requirements of ASC 820, “Fair Value Measurements” (formerly SFAS No. 157, Disclosures About Fair Value of FinancialInstruments”),the Companycalculates the fair value of its assets andliabilities which qualify as financialinstrumentsunder this statement and includes this additional information in the notes to the financial statementswhen the fair value is differentthan thecarryingvalue of those financial instruments. At September 30, 2010, the Company did not have any financial instruments other than cash. 9 NOTE 2 – FIXED ASSETS Fixed assets at September 30, 2010 and December 31, 2009 are as follows: September 30, December 31, Equipment $ $ Office Equipment Leasehold Improvements Less: Accumulated Depreciation ) ) Total Fixed Assets $ $ Depreciation expense for the three month periods ended September 30, 2010 and 2009 was $4,129 and $4,777,respectively, and $11,694 and $13,844 for the nine month periods ended September 30, 2010 and 2009, respectively. The Company purchased $9,690 ofmixing trailers in September 2010. NOTE 3 – EQUITY The Company is authorized to issue 50,000,000 common shares at a par value of $0.001 per share.These shares have full voting rights. The Company converted $15,000 of advances into 30,000 shares of common stock during 2009.No shares have been issued during the nine months ended September 30, 2010. At September 30, 2010 there were 5,471,900 common shares outstanding.There are no stock option plans or outstanding warrants as of September 30, 2010. NOTE 4 – INCOME TAXES The Company has adopted ASC 740-10 “Income Taxes” (formerly SFAS No. 109), which requires the use of the liability method in the computation of income tax expense and the current and deferred income taxes payable (deferred tax liability) or benefit (deferred tax asset).Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. The cumulative tax effect at the expected tax rate of 25% of significant items comprising the Company’s net deferred tax amounts as of September 30, 2010 and December 31, 2009 are as follows: Deferred tax asset related to: September 30, December 31, Prior Year $ $ Tax Benefit for Current Period Net Operating Loss Carryforward Less: Valuation Allowance ) ) Net Deferred Tax Asset $
